Exhibit 10.12
AMENDMENT TO OFFER LETTER
     This amendment (the “Amendment”) is made by and between Steffan C.
Tomlinson (the “Executive”) and Aruba Networks, Inc., a Delaware corporation
(the “Company” and together with the Executive hereinafter collectively referred
to as the “Parties”).
     WHEREAS, the Parties previously entered into a Offer Letter Agreement dated
July 14, 2005 (the “Agreement”); and
     WHEREAS, the Parties wish to amend the Agreement in order to bring such
terms into compliance with Section 409A of the Internal Revenue Code of 1986, as
amended and the final regulations and other official guidance thereunder, as set
forth below.
     NOW, THEREFORE, for good and valuable consideration, the Parties agree as
follows:
     1. Section 4 of the Agreement is hereby amended to add the following to the
end of the second paragraph thereunder:
“Notwithstanding the forgoing, for purposes of vesting acceleration with respect
to any unvested shares, options or other equity granted on or after December 1,
2008 (each, a “Post-Amendment Equity Award”) under this Section 4, the term
“Change of Control” shall be, with respect to a Post-Amendment Equity Award, the
definition of “Change of Control” under the applicable equity plan under which
such Post-Amendment Equity Award was granted.”
     2. This Amendment, taken together with the Agreement, to the extent not
modified by this Amendment, supersedes any and all previous contracts,
arrangements or understandings between the parties with respect to the
Agreement, and may not be amended adversely to Executive’s interest except by
mutual written agreement of the Parties.
     3. This Agreement will become effective on the date that it is signed by
the Company (the “Effective Date”).
(remainder of page intentionally left blank)
(signature page to follow)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the
case of the Company by its duly authorized officer.

         
COMPANY
  ARUBA NETWORKS, INC.    
 
       
 
  /s/ Aaron Bean    
 
 
 
   
 
  By: Aaron Bean    
 
 
 
   
 
  Title: Head of Human Resources    
 
 
 
   
 
       
EXECUTIVE
  STEFFAN C. TOMLINSON    
 
       
 
  /s/ Steffan C. Tomlinson    
 
       

-2-